Exhibit 10.4


U.S. WIRELESS DATA, INC.
REGISTRATION RIGHTS AGREEMENT

     THIS REGISTRATION RIGHTS AGREEMENT is made as of September 16, 2003 by and
between U.S. WIRELESS DATA, INC. (the "Company") and BRASCAN FINANCIAL
CORPORATION (the "Lender").


RECITALS

     WHEREAS, on the date hereof pursuant to the Warrant Certificate (as defined
below), Lender is acquiring warrants to purchase shares of Common Stock (as
defined below); and

     WHEREAS, the execution and delivery of this Agreement is a condition to
closing the transactions contemplated by that certain Loan and Security
Agreement dated as of the date hereof between the Company and Lender.

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement, the Parties agree as
follows:

     1. Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

     “Agreement” shall mean this agreement and all schedules and exhibits, if
any, attached to this agreement, in each case as they may be supplemented,
amended, restated or replaced from time to time, and the expressions “hereof,”
“herein,” “hereto,” “hereunder,” “hereby” and similar expressions refer to this
agreement; and unless otherwise indicated, references to Sections, Schedules and
Exhibits are to the specified Sections, Schedules and Exhibits, if any, of this
agreement.

     “Commission” shall mean the Securities and Exchange Commission, or any
other federal agency at the time administering the Securities Act.

     “Common Stock” shall mean the Common Stock, $.01 par value per share, of
the Company.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

     “Holder” shall mean Lender, together with its successors and assigns.

     “Party” shall mean a party hereto from time to time.

     “Person” shall mean any individual, corporation, partnership, limited
liability company, limited liability partnership, firm, joint venture,
association, joint-stock company, unincorporated organization, trust, trustee,
executor, administrator or other legal personal representative, regulatory body
or agency, government or governmental agency, authority or other entity
howsoever designated or constituted.

--------------------------------------------------------------------------------

     “register,” “registered” and “registration” shall mean a registration
effected by preparing and filing a registration statement or statements or
similar documents in compliance with the Securities Act and the declaration or
ordering of effectiveness of such registration statement or document by the
Commission.

     “Registrable Securities” shall mean the all shares of Common Stock issuable
or issued upon the exercise of any Warrant held by Lender and (ii) any shares of
Common Stock issued (or issuable upon the conversion or exercise of any warrant,
right or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, such Common Stock or
stock issued upon conversion or exercise thereof, as the case may be; provided,
however, that Registrable Securities shall not include those securities (x) that
have been effectively registered under Section 5 of the Securities Act and
disposed of pursuant to an effective registration statement, (y) that have been
transferred pursuant to Rule 144 under the Securities Act or any successors rule
such that, after any such transfer referred to in this clause (y) such
securities may be freely transferred without restriction under the Securities
Act, or (z) that are saleable under Rule 144(k) under the Securities Act.

     “Requisite Period” shall mean, with respect to a firm commitment
underwritten public offering, the period commencing on the effective date of the
registration statement and ending on the date each underwriter has completed the
distribution of all securities purchased by it, and, with respect to any other
registration, the period commencing on the effective date of the registration
statement and ending on the earlier of the date on which the sale of all
Registrable Securities covered thereby is completed or 180 days after such
effective date; provided, however, that each 180-day period shall be extended
for the period of time equal to the period the holder refrains from selling any
securities included in such registration at the request of an underwriter.

     “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statue, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the applicable time.

     “Warrants” shall mean any Warrant issued pursuant to the Warrant
Certificate.

     “Warrant Certificate” shall mean the Warrant Certificate dated the date
hereof issued by the Company in favor of Lender.

     2. Automatic and Demand Registration.

               (a) If the Company shall receive, at any time after the Warrants
are exercisable, a written request (the “Demand Notice”) from the Holder that
the Company file a registration statement under the Securities Act covering the
registration of Registrable Securities, then the Company shall comply with the
requirements set forth in Section 2(b).

2

--------------------------------------------------------------------------------

          (b) Within 15 days of receipt of any Demand Notice under Section 2(a),
the Company shall use its reasonable best efforts to register under the
Securities Act, in accordance with the method of disposition specified in the
Demand Notice, the number of Registrable Securities specified in the Demand
Notice. If the method of disposition shall be an underwritten public offering,
the Holder may designate the managing underwriter of such offering, subject to
the approval of the Company, which approval shall not be unreasonably withheld
or delayed. In such event, the right of the Holder to include its Registrable
Securities in such registration shall be conditioned upon the Holder’s
participation in such underwriting and the inclusion of the Holder’s Registrable
Securities in the underwriting to the extent provided herein. The Holder shall,
together with the Company as provided by Section 6(j), enter into an
underwriting agreement (in such form and containing such provisions as provided
by Section 6(j)) with the underwriter or underwriters selected for such
underwriting. Notwithstanding any other provision of this Section 2, if the
managing underwriter advises the Holder in writing that in their opinion
marketing factors require a limitation of the number of shares to be
underwritten, then the number of shares of such Registrable Securities that may
be included in the underwriting shall be reduced provided, however, that the
number of shares of Registrable Securities to be included in such underwriting
shall not be reduced unless all other securities are first entirely excluded
from the underwriting. In addition, the Company shall have the right to delay
the registration of Registrable Securities for a period not to exceed 60 days if
the Board of Directors of the Company shall have determined, in good faith, that
to so register would be seriously detrimental to the Company and its
stockholders, and the President of the Company has agreed and delivered to the
Holder a certificate to such effect; provided, however, that the Company may not
utilize this right more than once in any 12-month period.

          (c) The Company shall be obligated to register Registrable Securities
pursuant to Section 2(b) on two occasions only, provided that each such
obligation shall be deemed satisfied only when a registration statement covering
all Registrable Securities specified in notices received as aforesaid, for sale
in accordance with the method of disposition specified in the Demand Notice,
shall have become effective and, if such method of disposition is a firm
commitment underwritten public offering, all such Registrable Securities shall
have been sold pursuant thereto.

     3. Piggyback Registration.

          (a) If the Company at any time (other than pursuant to Sections 2 or
4) proposes to register any of its securities under the Securities Act for sale
to the public, whether for its own account or for the account of other security
holders or both (except with respect to registration statements on Forms S-4 and
S-8 and any similar successor forms) (a “Piggyback Registration”), each such
time it will give prompt written notice to such effect to the Holder at least
thirty (30) days prior to such filing. Upon the written request of the Holder,
received by the Company within twenty (20) days after the giving of any such
notice by the Company, to register any of the Holder’s Registrable Securities,
the Company will, subject to Section 3(b), cause all Registrable Securities as
to which registration shall have been so requested to be included in the
securities to be covered by the registration statement proposed to be filed by
the Company, all to the extent requisite to permit the sale or other disposition
by the Holder of such Registrable Securities so registered. Notwithstanding the
foregoing provisions, the Company may withdraw any registration statement
referred to in this Section 3 without thereby incurring any liability to the
Holder.

3

--------------------------------------------------------------------------------

          (b) In the event that any Piggyback Registration shall be, in whole or
in part, an underwritten public offering of Common Stock and the managing
underwriter advises the Company in writing that in their opinion the number of
Registrable Securities requested to be included in such offering exceeds the
number of shares that can be sold in an orderly manner in such offering within a
price range acceptable to the Company without adversely affecting the
marketability of the offering, then the Company will include in such
registration:

(A)  

first, the securities the Company proposes to sell;


(B)  

second, the Registrable Securities requested to be included in such
registration; and


(C)  

third, any other securities of the Company requested to be included in such
registration, in such manner as the Company may determine.


      4. Registration on Form S-3. In addition to the rights under Section 2
hereof, if at any time (A) the Holder requests that the Company file a
registration statement on Form S-3 or any successor thereto for a public
offering of all or any portion of the Registrable Securities held by the Holder
and (B) the Company is a registrant entitled to use Form S-3 or any successor
thereto to register such Registrable Securities, then the Company shall use its
reasonable best efforts to register under the Securities Act on Form S-3 or any
successor thereto, in accordance with the method of disposition specified in
such notice, the number of Registrable Securities specified in such notice.
Whenever the Company is required by this Section 4 to use its best efforts to
effect the registration of Registrable Securities, each of the procedures and
requirements of Section 2 shall apply to such registration. In addition, the
Company shall have the right to delay the filing of the Form S-3 registration
statement for a period not to exceed 60 days if the Board of Directors of the
Company shall have determined, in good faith, that to so file the Form S-3
registration statement would be seriously detrimental to the Company and its
stockholders, and the President of the Company has agreed and delivered to the
Holder a certificate to such effect; provided, however, that the Company may not
utilize this right more than once in any 12-month period. The Company shall be
obligated to register Registrable Securities pursuant to this Section 4 on two
occasions only; provided, that such obligation shall be deemed satisfied on any
occasion only when a registration statement covering all Registrable Securities
specified in notices received as aforesaid, for sale in accordance with the
method of disposition specified by the requesting holders, shall have become
effective and, if such method of disposition is a firm commitment underwritten
public offering, all such Registrable Securities shall have been sold pursuant
thereto.

     5. Registration Procedures. If and whenever the Company is required by the
provisions of Sections 2, 3 or 4 to use its best efforts to effect the
registration of any Registrable Securities under the Securities Act, the Company
will, as soon as practical:

          (a) prepare and file with the Commission a registration statement with
respect to such securities within 90 days after delivery of a Demand Notice
under Section 2, or 45 days after delivery of a Demand Notice under Section 4,
and use its best efforts to cause such registration statement to become
effective not later than 90 days from the date of its filing and to remain
effective for the Requisite Period;

4

--------------------------------------------------------------------------------

          (b) prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
the Requisite Period and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement in accordance with the intended method of disposition set
forth in such registration statement for such period;

          (c) furnish to each seller of Registrable Securities and to each
underwriter such number of copies of the registration statement and the
prospectus included therein (including each preliminary prospectus) as such
Persons reasonably may request in order to facilitate the intended disposition
of the Registrable Securities covered by such registration statement;

          (d) use its best efforts (i) to register or qualify the Registrable
Securities covered by such registration statement under the securities or “blue
sky” laws of such jurisdictions as the sellers of Registrable Securities or, in
the case of an underwritten public offering, the managing underwriter reasonably
shall request, (ii) to prepare and file in those jurisdictions such amendments
(including post effective amendments) and supplements, and take such other
actions, as may be necessary to maintain such registration and qualification in
effect at all times for the period of distribution contemplated thereby and
(iii) to take such further action as may be necessary or advisable to enable the
disposition of the Registrable Securities in such jurisdictions, provided, that
the Company shall not for any such purpose be required to qualify generally to
transact business as a foreign corporation in any jurisdiction where it is not
so qualified or to consent to general service of process in any such
jurisdiction;

          (e) use its best efforts to list the Registrable Securities covered by
such registration statement with any securities exchange on which the Common
Stock of the Company is then listed;

          (f) immediately notify each seller of Registrable Securities and each
underwriter under such registration statement, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the prospectus contained in such registration statement, as then in effect,
includes any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing and promptly amend or
supplement such registration statement to correct any such untrue statement or
omission;

          (g) notify each seller of Registrable Securities of the issuance by
the Commission of any stop order suspending the effectiveness of the
registration statement or the initiation of any proceedings for that purpose and
make every reasonable effort to prevent the issuance of any stop order and, if
any stop order is issued, to obtain the lifting thereof at the earliest possible
time;

          (h) permit counsel designated as selling stockholders’ counsel by the
Holder to review the registration statement and all amendments and supplements
thereto for a reasonable period of time prior to their filing (provided,
however, that in no event shall the Company file any document in a form to which
such counsel reasonably objects);

5

--------------------------------------------------------------------------------

          (i) make generally available to its security holders as soon as
practicable, but not later than 90 days after the close of the period covered
thereby, an earnings statement (in form complying with the provisions of Rule
158 under the Securities Act) covering a 12-month period beginning not later
than the first day of the Company’s next fiscal quarter following the effective
date of the registration statement;

          (j) if the offering is an underwritten offering, the Company will
enter into a written agreement with the managing underwriter selected in the
manner herein provided in such form and containing such provisions as are usual
and customary in the securities business for such an arrangement between such
underwriter and companies of the Company’s size and investment stature,
including customary holdback, indemnification and contribution provisions;

          (k) if the offering is an underwritten offering, at the request of any
seller of Registrable Securities, use its best efforts to furnish to such seller
on the date that Registrable Securities are delivered to the underwriters for
sale pursuant to such registration: (i) a copy of an opinion dated such date of
counsel representing the Company for the purposes of such registration,
addressed to the underwriters, stating that such registration statement has
become effective under the Securities Act and (A) that to the best knowledge of
such counsel, no stop order suspending the effectiveness thereof has been issued
and no proceedings for that purpose have been instituted or are pending or
contemplated under the Securities Act, (B) that the registration statement, the
related prospectus and each amendment or supplement thereof comply as to form in
all material respects with the requirements of the Securities Act (except that
such counsel need not express any opinion as to financial statements or other
financial or statistical information contained therein) and (C) to such other
effects as reasonably may be requested by counsel for the underwriters and (ii)
a copy of a letter dated such date from the independent public accountants
retained by the Company, addressed to the underwriters, stating that they are
independent public accountants within the meaning of the Securities Act and
that, in the opinion of such accountants, the financial statements of the
Company included in the registration statement or the prospectus, or any
amendment or supplement thereof, comply as to form in all material respects with
the applicable accounting requirements of the Securities Act, and such letter
shall additionally cover such other financial matters (including information as
to the period ending no more than five business days prior to the date of such
letter) with respect to such registration as such underwriters reasonably may
request;

          (l) make available for inspection by each seller of Registrable
Securities, any underwriter participating in any distribution pursuant to such
registration statement, and any attorney, accountant or other agent retained by
such seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement;

          (m) provide a transfer agent and registrar, which may be a single
entity for the Registrable Securities not later than the effective date of the
Registration Statement;

6

--------------------------------------------------------------------------------

          (n) take all actions reasonably necessary to facilitate the timely
preparation and delivery of certificates (not bearing any legend restricting the
sale or transfer of such securities) representing the Registrable Securities to
be sold pursuant to the Registration Statement and to enable such certificates
to be in such denominations and registered in such names as the sellers or any
underwriters may reasonably request; and

          (o) take all other reasonable actions necessary to expedite and
facilitate the registration of the Registrable Securities pursuant to the
Registration Statement.

     In connection with each registration hereunder, the sellers of Registrable
Securities will furnish to the Company in writing such information with respect
to themselves and the proposed distribution by them as reasonably shall be
necessary in order to assure compliance with federal and applicable state
securities laws.

      6. Expenses. All expenses incurred by the Company in complying with
Sections 2, 3 and 4, including all registration and filing fees, printing
expenses, fees and disbursements of counsel and independent public accountants
for the Company, fees and expenses (including counsel fees) incurred in
connection with complying with state securities or “blue sky” laws, fees of the
National Association of Securities Dealers, Inc., fees of transfer agents and
registrars, costs of insurance and reasonable fees and disbursements of one
counsel for the sellers of Registrable Securities, as a group, selected by them,
but excluding any Selling Expenses, are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.”

     The Company will pay all Registration Expenses in connection with each
registration statement under Sections 2, 3 and 4. All Selling Expenses in
connection with each registration statement under Sections 2, 3 or 4 shall be
borne by the participating sellers in proportion to the number of Registrable
Securities sold by each or as they may otherwise agree.

      7. Indemnification and Contribution. (a) (a) In the event of a
registration of any of the Registrable Securities under the Securities Act
pursuant to Sections 2, 3 or 4, the Company will indemnify and hold harmless
each seller of such Registrable Securities thereunder, any underwriter (as
defined in the Securities Act) for such seller, and each other Person, if any,
who controls such seller or underwriter within the meaning of the Securities Act
or the Exchange Act, from and against, and pay or reimburse them for, any
losses, claims, reasonable expenses, damages or liabilities, joint or several,
to which such seller, underwriter or controlling Person may become subject under
the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, expenses, damages or liabilities (or actions in respect thereof) arise
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
Registrable Securities were registered under the Securities Act pursuant to
Sections 2, 3 or 4, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation or alleged violation of the Securities Act, the Exchange Act,
any state securities or blue sky laws and specifically will reimburse each such
seller, underwriter and controlling Person for any legal or other expenses
reasonably incurred by it in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, expense,
damage or liability arises out of or is based upon the Company’s reliance on an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by any such seller, underwriter or
controlling Person in writing specifically for use in such registration
statement or prospectus; and provided further, that the Company shall not be
liable to the extent that any such loss, claim, expense, damage or liability (or
action in respect thereof) arises out of or is based upon an untrue statement or
alleged untrue statement or omission in such registration statement corrected in
an amendment or supplement to the registration statement, such amendment or
supplement was delivered to the indemnified party in sufficient quantities and a
reasonable period of time prior to the closing of any offering and the
indemnified party failed to deliver or failed to cause to be delivered such
registration statement as so amended or supplemented to the Person asserting
such loss, claim, expense, damage or liability.

7

--------------------------------------------------------------------------------

          (b) In the event of a registration of any of the Registrable
Securities under the Securities Act pursuant to Sections 2, 3 or 4, each seller
of such Registrable Securities thereunder, severally and not jointly, will
indemnify and hold harmless the Company, each Person, if any, who controls the
Company within the meaning of the Securities Act, each officer of the Company
who signs the registration statement, each director of the Company and any
underwriter and any controlling Person of such underwriter from and against all
losses, claims, reasonable expenses, damages or liabilities, joint or several,
to which the Company or such officer, director, underwriter or controlling
Person may become subject under the Securities Act, Exchange Act or otherwise,
insofar as such losses, claims, expenses, damages or liabilities (or actions in
respect thereof) arise out of or are based upon reliance on any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the
Securities Act pursuant to Sections 2, 3 or 4, any preliminary prospectus or
final prospectus contained therein, or any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, expense, damage, liability or action; provided,
that such seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, expense, damage or liability arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with information
pertaining to such seller, as such, furnished in writing to the Company by such
seller specifically for use in such registration statement or prospectus; and
provided, further, that the liability of each seller hereunder shall be limited
to the proportion of any such loss, claim, expense, damage or liability which is
equal to the proportion that the public offering price of the Registrable
Securities sold by such seller under such registration statement bears to the
total public offering price of all securities sold thereunder, but not in any
event to exceed the proceeds received by such seller from the sale of
Registrable Securities covered by such registration statement. Notwithstanding
the foregoing, the indemnity provided in this Section 7(b) shall not apply to
amounts paid in settlement of any such loss, claim, expense, damage or liability
if such settlement is effected without the consent of such seller.

          (c) Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action (including any governmental action), such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability which it may have to such indemnified party other than under this
Section 7 and shall only relieve it from any liability which it may have to such
indemnified party under this Section 7 if and to the extent the indemnifying
party is materially prejudiced by such omission. In case any such action shall
be brought against any indemnified party and it shall notify the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to jointly with any other
indemnifying party similarly notified, assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 7 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, that if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the indemnifying party or if
the interests of the indemnified party reasonably may be deemed to conflict with
the interests of the indemnifying party, the indemnified party shall have the
right to select a separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the indemnifying party as incurred.

8

--------------------------------------------------------------------------------

          (d) If the indemnification provided for in this Section 7 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, claim, expense, damage or liability referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, expense, damage or liability in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the untrue statement or alleged untrue statement or omission or alleged
omission or violation or alleged violation that resulted in such loss, claim,
expense, damage or liability as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue statement or alleged untrue statement or omission or alleged
omission or violation or alleged violation relates to information supplied or
acts or omissions by the indemnifying party or by the indemnified party and the
parties’ relative intent, knowledge, access to information, and opportunity to
correct or prevent such statement, omission or violation; provided further,
that, in no event shall any contribution of a holder or Registrable Securities
under this Section 7 exceed the net proceeds from the offering received by such
holder.

          (e) The obligations of the Parties under this Section 7 shall survive
the completion of any offering of Registrable Securities in a registration
statement under Section 2, 3 or 4; provided that any such indemnification
obligations shall not extend beyond the period proscribed by the applicable
statute of limitations (and all extensions thereof) with respect to such action
or claim; and provided further, that if notice is given under this Section 7
with respect to any matter entitling a party to indemnification hereunder prior
to the applicable expiration date, such indemnification obligation shall
continue indefinitely in respect of the applicable claim until it is finally
resolved.

      8. Changes in Capital Stock. If, and as often as, there is any change in
the capital stock of the Company by way of a stock split, stock dividend,
combination or reclassification, or through a merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue with respect to the capital stock as so
changed.

9

--------------------------------------------------------------------------------

      9. Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission which may at any time permit the
sale of the Registrable Securities to the public without registration, at all
times after 90 days after any registration statement covering a public offering
of securities of the Company under the Securities Act shall have become
effective, the Company agrees to:

          (a) use reasonable efforts to make and keep public information
available, as those terms are understood and defined in Rule 144(c) under the
Securities Act;

          (b) use reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and

          (c) furnish to the Holder forthwith upon request a written statement
by the Company as to its compliance with the reporting requirements of such Rule
144 and of the Securities Act and the Exchange Act a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
so filed by the Company as the Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing the Holder to sell any
Registrable Securities without registration.

     10. Representations and Warranties of the Company. The Company represents
and warrants to the Holder as follows:

          (a) The execution, delivery and performance of this Agreement by the
Company have been duly authorized by all requisite corporate action and will not
violate any provision of law, any order of any court or other agency of
government, the charter or By-laws of the Company or any provision of any
indenture, agreement or other instrument to which it or any or its properties or
assets is bound, conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument or result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any of the properties or assets of
the Company or its subsidiaries.

          (b) This Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms.

      11. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, heirs, personal
representatives and assigns, including transferee of any Registrable Securities.
Without limiting the generality of the foregoing, all covenants and agreements
of the Holder shall bind any and all subsequent holders of their Registrable
Securities, and the Company shall not transfer on its records any such
Registrable Securities unless the transferor shall have first delivered to the
Company (in a form acceptable to the Company) the written agreement of the
transferee to become a Party to this Agreement as a holder of Registrable
Securities.

10

--------------------------------------------------------------------------------

      12. Limitations on Subsequent Registration Rights. From and after the date
of this Agreement, the Company shall not, without the prior written consent of
the Holder, enter into any agreement with any holder or prospective holder of
any securities of the Company which would grant to such holder or prospective
holder the right, except to directors, employees or consultants of the Company
with respect to registrations on Form S-8 (or any successor forms thereto), to
request the Company to register any securities of the Company except such rights
as are not more favorable than or inconsistent with the rights granted to the
Holder herein.

     13. Enforcement.

          (a) Remedies. If a Party shall default (and shall not have cured such
default within any applicable cure periods provided for herein) in any of its
obligations under this Agreement or if any representation or warranty made by
the Company in this Agreement shall be untrue or misleading as of the date it
was made, any aggrieved Party may proceed to protect and enforce its rights in
accordance with Section 13(b), whether for the specific performance of any
provision contained in this Agreement or for an injunction or restraining order
against the breach of any such provision or for monetary damages in furtherance
of the exercise of any power granted in this Agreement, or to enforce any other
legal or equitable right of such Party or to take any one or more of such
actions.

          (b) Arbitration. All disputes, disagreements, controversies, questions
or claims arising out of or relating to this Agreement, including with respect
to its formation, execution, validity, application, interpretation, performance,
breach, termination or enforcement (“Disputes”), shall be resolved as follows.
First, the applicable Parties shall attempt in good faith to resolve the
Dispute. If, notwithstanding such efforts, the Dispute is not resolved within
thirty (30) days from the date written notice thereof is delivered by a Party to
the other applicable Parties (the “Discussion Period”), the Dispute shall be
determined by arbitration administered by the American Arbitration Association
under its Commercial Arbitration Rules then in effect, provided that:

 

     (i) any hearing in the course of the arbitration shall be held in New York,
New York;


 

     (ii) the number of arbitrators shall be one, and the arbitrator shall be
selected by the parties to the arbitration (the “parties”), provided that if the
parties cannot agree on the arbitrator, Judicial Arbitration and Mediation
Services shall select the arbitrator;


11

--------------------------------------------------------------------------------

 

     (iii) prior to, during or after the Discussion Period and prior to the
appointment of the arbitrator, a party may apply to the courts for interim
relief. A request for interim relief by a party to a court shall not be
considered to be incompatible with this Section 13(b) or as a waiver of this
provision;


 

     (iv) any award or determination of the arbitrator shall be final and
binding on the parties and there shall be no appeal on any ground, including,
for greater certainty, on the ground of alleged errors of law;


 

     (v) the arbitrator shall not, without the written consent of all parties,
retain any expert;


 

     (vi) an arbitrator may apportion the costs of the arbitration, including
the reasonable fees and disbursements of the parties, between or among the
parties in such manner as the arbitrator considers reasonable;


 

     (vii) judgement on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof;


 

     (viii) all awards for the payment of money shall include prejudgment and
postjudgment interest calculated in accordance with the CPLR; and


 

     (ix) all matters in relation to the arbitration shall be kept confidential
to the full extent permitted by law, and no individual shall be appointed as an
arbitrator unless he or she agrees in writing to be bound by this dispute
resolution provision.


          (c) Remedies Cumulative; Waiver. No remedy referred to herein is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to above or otherwise available to any Party. No express
or implied waiver by any Party of any default shall be a waiver of any future or
subsequent default. The failure or delay of any Party in exercising any rights
granted it hereunder shall not constitute a waiver of any such right and any
single or partial exercise of any particular right by any Party shall not
exhaust the same or constitute a waiver of any other right provided herein.

     14. Miscellaneous.

          (a) Whenever herein the singular number is used, the same shall
include the plural where appropriate, and words of any gender shall include each
other gender where appropriate. Unless otherwise expressly provided, the words
“include,” “includes” and “including” do not limit the preceding words or terms
and shall be deemed to be followed by the words “without limitation”. The
captions and headings used in this Agreement are for convenience only and do not
in any way affect, limit, amplify or modify the provisions hereof.

          (b) All notices, requests, consents and other communications hereunder
shall be in writing and shall be delivered in person, mailed by certified or
registered mail, return receipt requested, or sent by telecopier or telex,
addressed (i) if to the Company, at 750 Lexington Avenue, 20th Floor, New York,
New York 10022, Attention: Mr. Dean Leavitt, and (ii) if to the Holder, at BCE
Place, 181 Bay Street, Suite 300, P.O. Box 771, Toronto, Ontario M5J 2T3,
Attention: Mr. Benjamin M. Vaughan, or at such other address as the Holder shall
have furnished to the Company in writing; or, in any case, at such other address
or addresses as shall have been furnished in writing to the Company (in the case
of the Holder) or to the Holder (in the case of the Company) in accordance with
the provisions of this Section.

12

--------------------------------------------------------------------------------

          (c) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements entered into and
to be wholly-performed in such State.

          (d) This Agreement may be amended at any time and from time to time,
in whole or in part by the Holder.

          (e) This Agreement may be executed by facsimile signature and in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, it being understood
that all parties need not sign the same counterpart.

          (f) The Company shall not grant to any third party any registration
rights more favorable than or inconsistent with any of those contained herein,
or which would in any way, adversely affect the rights of Parties hereunder, so
long as any of the registration rights under this Agreement remains in effect.

          (g) If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable, this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, the Parties shall negotiate in good faith to duly amend
this Agreement be replacing such illegal, invalid or unenforceable provision
with a legal, valid and enforceable provision, the economic effect of which
comes as close as possible to that of such illegal, invalid or unenforceable
provision.


[NEXT PAGE IS THE SIGNATURE PAGE]

13

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
and year first above written.

 

U.S. WIRELESS DATA, INC.




 

By:                                                                       
      Name: Adi Raviv
      Title: Executive Vice President and CFO


 

BRASCAN FINANCIAL CORPORATION




 

By:                                                                       
      Name:                                                           
      Title:                                                               
